Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
 
Election/Restrictions
As previously noted, Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making the functional material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2019.
Applicant's election with traverse of Group II, functional element, in the reply filed on 8/15/2019 is acknowledged.  The traversal is on the ground(s) that claims 30-36 were not considered in the restriction.  The restriction requirement of 7/10/2019, inadvertently omitted claims 30-36 and it is confirmed that claims 30-36 are included with the election of Group II and claims 19-36 will be considered the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 34 recites the elastomer materials has a softening temperature, which is so far above a softening temperature of the filling material that the sealing element is of unchanged formed following a thermal softening of the filling material.  The specification teaches the elastomer is not a thermally softenable material, for example a thermosetting plastic material [0089].  The specification does not teach a thermally softenable elastomer.  The specification is teaching the elastomer is a thermoset that does not thermally soften.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and dependent claims 20, 21 and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 19 recites a plaited fabric.  It is not clear what a plaited fabric is.  The specification does not provide 
Claim 21 recites the limitation "a filling material, supplemental to the woven or plaited fabric" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 recites “wherein the filling material closing the through openings includes a layer or film of supplemental filling material”.  For purposes of examination, the filling material supplemental to the woven or plaited fabric in claim 21 is equated to the supplemental filling material of claim 19.  As claim 21 recites “a filling material” is it not clear if it is “the filling material” of claim 19 or a different filling material.
Claims 25 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 25 and 37 recite the limitation "a sealing surface" in line 3.  Claim 25 depends from claim 19 wherein claim 19 recites “wherein, in a sealing region”.  Claim 25 lacks the structural relationship of the sealing surface of claim 25 to the sealing region of claim 19.  It is not clear if the sealing surface is the same or different from the sealing region.  As claim 25 is reciting “the filling material is pressed into the woven or plaited fabric forming a sealing surface” and claim 19 recites the same “”wherein, in a sealing region formed to be cross-sectionally impermeable, the through openings of the woven or plaited fabric are filled by a compressed filling material”.  The sealing surface and sealing region appear to be one in the same, clarification is required.

Claim 34 recites the limitation "at least one of the sealing surfaces is provided as a sealing element with at least one layer of made of a metallic flat material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As the sealing surfaces are the sealing region and formed of the filling material compressed into the woven fabric as noted in claim 25 and 19 from which claim 35 depends, it is not clear how the sealing surfaces are provided as the sealing element.  The sealing element is provided on the sealing surfaces of the sealing region.  The sealing element is an additional layer and not integral to the filling materials that forms the sealing surface according to the specification. The sealing surfaces are the filling material that can then be provided with a sealing element that is a layer of metallic flat material. 
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 recites the metallic layer has an ‘elastic height’ and serves to seal the gap between the sealing .  

For purposes of examination the claims are interpreted as follows:
The functional material layer comprises the sieve region of a woven or plaited fabric and the sealing region portion where a filling material is compressed into the woven fabric.
The sealing region comprises sealing surfaces wherein the sealing surfaces are where the filling material is compressed into the woven fabric.
The woven fabric can have high melting threads and the threads can be thermoplastic.
The sealing region can additionally comprises a sealing element.
The filling material can be thermoplastic.
The sealing element can be elastomer or metal and is in addition to the filling material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21, 24, 25, 29 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakeley et al (US 2008/0128993).  
A functional element for flat seals, comprising:
a functional material layer with 
flat outer sealing surfaces and 
a sieve region in which through openings for the passage of a fluid are arranged lying exposed between threads of a woven or plaited fabric, 
the woven or plaited fabric extending at least in the sieve region and between the outer sealing surfaces
wherein a sealing region formed to be cross-sectionally impermeable, the through openings of the woven or plaited fabric are filled by a compressed filling material and are thereby closed,
Wherein the filling material closing the through openings includes a layer or film of supplemental filling material pressed into the woven or plaited fabric, the compressed filling material closing the through openings of woven or plaited fabric and filling spatial regions of woven or plaited fabric adjoining the threads.

Blakeley is directed to a sealing gasket and a method. One aspect of the sealing gasket includes a base. As shown in FIG. 2, the base portion 12 includes a first layer of material 16 and a second layer of material 18 with the filter portion 14 adjacent and between the first layer of material 16 and the second layer of material 18. The first layer of material 16 and the second layer of material 18 may be comprised of the same material [0018].  Another aspect of the sealing gasket includes a filter portion. The filter portion is coupled to the base and configured to extend across a fluid passageway of 

    PNG
    media_image1.png
    290
    755
    media_image1.png
    Greyscale

Blakeley teaches a sealing gasket 10 comprises a base portion 12 and a filter portion 14.  The base portion 12 is made of suitable material for the application such as a fiber material or a polymeric material and the base portion 12 is bonded directly to the filter portion 14.  The base portion include a first layer of material 16 and a second layer of material 18 [0018]-[0019].  
The filter portion 14 comprises a mesh screen which can be a woven mesh  [0020] and is equated with a woven or plaited fabric.  The mesh screen is bonded between the first layer of material 16 and the second layer of material 18 such that the first layer of material 16 and the second layer of material 18 are embedded around a peripheral edge of the mesh screen [0020].  
The adhesive and the material of the first layer 16 and the second layer 18 are heated and compressed into and through the interstices of the peripheral edge of the filter portion 14 to bond the filter portion 14 [0021].
First layer material 16 and second layer material 18 and the adhesive are equated with the filling material.  

Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter.  Blakeley’s adhesive is equated with a layer or film of supplemental filling material pressed into the woven fabric.  Blakeley teaches the material of the first and second layers 16 fills the interstices of the mesh screen.
The peripheral edge of the mesh screen that has the layers 16 and 18 of material that is heated and compressed into the interstices of the mesh screen is equated with the “sealing region” claimed.
As to claim 20, Blakeley teaches the filling material embeds the woven mesh and this is equated with the filling material comprises material of the threads.
As to claim 21, Blakeley teaches the layers 16 and 18 are heated and compressed into and through the interstices of the filter [0021].  Blakeley teaches the filling material is pressed into the woven mesh.
As to claim 24, Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter and this is equated with fills the space regions of the woven fabric of threads and permeates the openings.
As to claim 25, Blakeley teaches the filter has a sealing gasket which is comprised layers 16 and 18 are compressed into and through the interstices of the filter.  The sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, but this is not essential and other types of gaskets suitable for 
As to claim 29, Blakeley teaches the mesh screen can be formed of fiber material of a metal or a polymeric material such as polyester [0020].  
As to claim 37, Blakeley teaches there are sealing surfaces provided on both sides of the woven fabric as shown in Fig. 2.  Blakeley teaches the adhesive and the material of the first layer 16 and the second layer 18 are heated and compressed into and through the interstices of the peripheral edge of the filter portion 14 so as to bond the filter portion 14. This forms a unitary construction in which the base portion 12 and the filter portion 14 are integral [0020].

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blakeley et al (US 2008/0128993).  
As to claim 26, Blakeley teaches the sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the contact surface or the components in the fluid line Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, such as fuel system applications, pump applications, other transmissions applications, cooling system applications, and industrial housing applications. Additionally, the sealing gasket 10 may comprise a plurality of different sizes and shapes.   Blakeley does not explicitly teach the system or assembly has the property of an inelastic height.  As Blakeley teaches the fuel system applications, pump applications it is reasonable to presume these are rigid metallic piping systems that inherently have an inelastic height.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.

Claims 19-21, 24, 25, 26, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muehl (US 3,382,985). 
Muehl is directed to filter elements having integral gasket means (Title).  Muehl teaches a filter element with a body portion of a woven cloth (col. 3, lines 4-14) and portions of the woven cloth are impregnated with a suitable sealing material, e.g. natural rubber or synthetic elastomers. Muehl teaches the impregnated sealing material seals against the passage of liquid there through (col. 3, lines 15-22).  
Muehl teaches the filter element comprises a body portion that is a woven cloth material.  Muehl teaches supporting portions 3-7 of the filter are impregnated with a sealing material in figure 1.  The filter comprises gaskets 8 comprised of spongy or resilient woven cloth of polypropylene fibers shown in Fig. 2.  Muehl teaches natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  The gaskets are adhesively secured to the respective upper and lower faces of the supporting portions by heat sealing or by adhesives (col. 3, lines 35-40).  As shown in Fig. 4 below, with a woven cloth body portion 2 and gaskets 8a are constructed of foam rubber.  The gaskets are secured by adhesives 13 and 14 such as epoxy (col. 4, lines 47-60).  Muehl teaches a woven fabric and teaches the woven is impregnated which is equated with the claimed sealing region formed to be cross-sectionally impermeable area where the fabric is filled by a filling material and the woven fabric openings are closed.

    PNG
    media_image2.png
    129
    524
    media_image2.png
    Greyscale

Muehl teaches gaskets and adhesives that are equated with the claim layer of filling material that is supplemental filling material.
Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.

As to claim 21, Muehl teaches portions of the woven cloth are impregnated with a suitable sealing material, e.g. natural rubber or synthetic elastomers.  Muehl teaches the filter materials are mounted in a filter frame. Muehl teaches that the filter material in the area of the filling material (impregnated sealing area) are compressed as shown in FIG. 3.  Muehl teaches in Fig. 3, the clamping between the filter frames somewhat compresses the gaskets 8 and the supporting portions 3-7, and insures a positive engagement between the gaskets 8 and the adjacent surfaces of the clamping members 15 and 16 (col. 3 and 4, lines 74-75 and 1-22). 
As to claim 24, Muehl teaches the natural or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34) which is equated with the filling material permeates through openings.
As to claim 25, Muehl teaches the natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.
As to claim 26, Muehl teaches a filter gasket in a filter frame which seals the filter at the sealing area.  Muehl is silent with respect to an inelastic height of the contact surfaces of the filter frame.  As Muehl teaches the same materials and structure as claimed for the same purpose of providing a sealing surface in the filter material, it is reasonable to presume that the property of inelastic height is inherent to Muehl.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.

As to claim 32, Muehl teaches the woven fabric has an elastomeric or rubber material impregnated in a region to provide a seal at the filter frame.  The area where the elastomeric material (filling material) is impregnated is equated with the sealing surface.  Muehl teach additional gasket layers 8 or 8a which are arranged on impregnated woven mesh and gasket layers 8 or 8a are equated with the claimed sealing element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966).
As to claim 27, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower extractable than the currently used adhesives or conventional gaskets or O-rings (ABST).
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained. In this way, one obtains an integral seal on the device, which has several advantages in 
Bartlett teaches a molded filter of thermoplastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ thermoplastic material motivated to produce a filter gasket, which can be molded, by heat and pressure.

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bruch et al (US 5310197).
As to claim 27, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bruch is directed to a gasket construction of a head gasket used for sealing a joint between a cylinder block and a cylinder head.  The head gasket is made from a main gasket body of a metallic core (42) or a flexible perforated plate (44) with a sealing material (46).  Sealing materials can be nitrile rubber, silicone, fluoroelastomer or a thermoplastic resin with a filler.  
Bruch teaches a thermoplastic resin as the sealing material.

As to claims 32, Blakely differs and does not teach an additional sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Bruch teaches a sealing element on the sealing material 46.  The sealing element comprises a fire ring 54 which is a metallic ring of annealed steel or copper or wire.  The sealing element is in contact with the sealing material and attached to the sealing material and main gasket by Teflon tape strips or acrylic or rubber adhesive.
In another alternative, Bruch teaches a second sealing material 70 may be applied to the sealing material 46.  The second sealing material is applied as a raised bead of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a raised bead of sealing element motivated to improve the seal.

Claims 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bruch et al (US 5310197) and in further view of Egloff et al (US 2014/0090343).
As to claims 33, 35 and 36, Blakely differs and does not teach a sealing material or element on the sealing surfaces.  Blakely molds the sealing element from the films 16 and 18. The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.

Egloff teaches the mesh is coated with elastomers and then metallic layers are arranged on the surface of the coated mesh [0021].  The coated elastomer and metallic layers are equated with the sealing element (claim 32).  The sealing element comprises elastomer materials (claims 33). The metal layers are equated with the sealing element of metal layer (claim 35).
Egloff teaches the elastomer can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements with an elastomeric rubber adhesive motivated to produce a gasket filter with a good sealing surface.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of in view of Bruch et al (US 5310197) and Egloff et al (US 2014/0090343) and in further view of Blong et al (US 6077609).
As to claim 34, Blakely does not teach an elastomeric sealing element arranged on the sealing surface.  Blakeley teaches a polymeric filling material that is heated and compressed to fill the woven filtration threads.  Blakeley differs and does not teach the 
Bruch teaches a gasket with a metal core, a thermoplastic sealing layer and a sealing element on the sealing layer.  Bruch differs and does not teach the softening temperatures of the thermoplastic sealing layer nor the Teflon or rubber adhesive. 
Egloff teaches an elastomeric coating on a metal sealing element attached to a filtration mesh.  Egloff teaches suitable sealing elastomers are can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].  Egloff does not teach the softening temperature of the elastomeric coating of the sealing element.  
Bruch teaches the sealing element is a rubber or Teflon and Egloff teaches the sealing element elastomer is a FKM vinylidene-fluoride-hexafluoropropylene or styrene butadiene rubber.  
Blong is directed to fluoropolymers that are useful for seals and gaskets.  Blong teaches fluoroelastomers or fluororubbers are generally amorphous and usually do not exhibit a melt point and a curing step is used to make finished articles.  Blong presents evidence that the fluoroelastomers do not have a melt point and therefore the softening point of the elastomeric sealing element would be far above the melt point of a fill material such as the preferred polyolefin.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an elastomeric sealing element that does not soften or melt .

Claims 28-30, 32, 33, 35, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Egloff et al (US 2014/0090343).
As to claim 28, Blakeley teaches a mesh screen that is a mesh size of 185 micron with 41% open area.  Blakeley differs and does not teach the fiber sizes of the mesh.
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR (hydrated acryl-butadiene rubber), PUR (polyurethane), NR (natural rubber), FFKM (perfluoro rubber), SBR (styrene-butadiene rubber), BR (butadiene rubber), IIR (butyl 
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR (hydrated acryl-butadiene rubber), PUR (polyurethane), NR (natural rubber), FFKM (perfluoro rubber), SBR (styrene-butadiene rubber), BR (butadiene rubber), IIR (butyl rubber), FVSQ (silicone rubber), CSM (chlorosulfonated polyethylene), as well as silicone or epoxide resins.  The coating seals the mesh areas by entering the interspaces of the mesh between the threads [0021]. 
Egloff teaches it is advantageous to use a woven material as the thread material, in particular a woven material with a plain weave or with a twill weave [0026]. Egloff 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a mesh where the threads have a thickness of less than 300 micron motivated to produce a flat gasket with the desired filtration capability. 
As to claim 29, Blakely teaches plastic threads and Egloff teaches plastic threads [0025].
As to claim 30, Blakely teaches plastic threads can be polyester or polyamide but is silent with regard to thermoplastic threads.  
Blakely differs and does not teach the threads are compressed.
Egloff teaches the threads can be thermoplastic such as polyester or polyamide [0025].
Egloff teaches the mesh threads are compressed.  The mesh material is compressed to 70%, preferably to 60%, of its initial thickness or less, with the compression preferably being realized over the complete area of the mesh material [0014]. Egloff teaches by compressing the mesh, a sufficient transversal impermeability is achieved by a compression of the initial mesh material, which provides a reduction in the mesh interspaces, which results in a reduction of the thickness of the mesh material compared to the initial mesh material [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress the mesh motivated to reduce the space between the mesh and facilitates sealing the mesh. 
As to claims 32, 33, 35 and 36, Blakely differs and does not teach a sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Egloff teaches the mesh is coated with elastomers and then metallic layers are arranged on the surface of the coated mesh [0021].  The coated elastomer and metallic layers are equated with the sealing element (claim 32).  The sealing element comprises elastomer materials (claims 33). The metal layers are equated with the sealing element of metal layer (claim 35).
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements motivated to produce a gasket filter with a good sealing surface.
As to claims 38 and 39, Blakeley differs and does not teach a metallic layer on the sealing surface.
Egloff is directed to a flat gasket with a calendared sieve portion.  Egloff shows in Fig. 3 B the woven mesh sieve portion layer 3, and layers 1 and 2 of spring steel and layer 9 and 10 of elastomeric material [0049]-[0054].  There are elastic sealing beads 11a-11f which are shown as raised portions of the metal layer and equated with the claimed ‘elastic height’ and would inherently seal the gap between the sealing surface and the locating side of an assembly. Egloff’s metallic layers shown in Fig. 3 are equivalent in configuration to Applicants Fig. 11 shown below for comparison.

    PNG
    media_image3.png
    606
    627
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    514
    768
    media_image4.png
    Greyscale


Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) as evidenced by Omnexus technical data sheet and as evidenced by Shioya’s article “Synthetic textile fibers, non-polymer fibers”.
As to claims 27 and 31, Blakely differs and does not teach the filling material is a thermoplastic and does not teach the melting temperature of the woven threads and does not teach the melting temperature of the thermoplastic material disposed in the through opening of the threads, i.e. the filling material.  Blakeley teaches the woven threads can be metallic or polyester. A metal thread would have a high melt temperature, greater than 500 degrees C as evidenced by the Shioya’s article. Blakeley teaches the filling material can be a polymer that is molded and heated and compressed into the mesh threads.  Blakeley is silent with respect to the filling material polymer type and melting temperature.
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained [0034].
Bartlett teaches the elastomer sealing materials can be thermoplastics or thermoplastic elastomers (ABST), [0016], [0017], [0054] such as thermoplastics, such as polyethylene, polypropylene, EVA copolymers, alpha olefins and metallocene copolymers, PFA, MFA, polycarbonate, vinyl copolymers such as PVC, polyamides such as nylon, polyesters.  Preferred are thermoplastic or thermoplastic elastomer such as polyethylene, polypropylene or EVA.
The melting point of polyethylene is 120-140°C as evidenced by Omnexus technical data sheet.

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thermoplastic filler with a lower melt temperature than the filter threads motivated to mold and melt the thermoplastic filler around the filter threads without melting the threads and distorting the filtration porosity.

Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive. 
Applicant argues the Objection to the Specification for lack of antecedent basis and states that as the claim only requires that the softening temperature of the filling material is below that of the sealing element, this limitation is fully supported by paragraph [0046] of the specification.  Applicants submit that the claim is not vague or indefinite and is capable of being readily understood by one of ordinary skill in the art.
In response, the specification, paragraph [0046] (shown below) does not refer to an elastomer, but to a thermoplastic.  Paragraph [0056] indicates that the elastomer is preferably made from a thermosetting plastics materials and therefore not thermally softenable.  What is not clear is what is actually being claims as the material.  One of ordinary skill in the chemical/material arts would know that there are thermoplastic materials that have a melt temperature and thermosetting materials that permanently 
[0046] In another solution wherein, in particular, the woven or plaited fabric forms a stable base for the sealing region, it is preferably provided that the functional material layer is formed by a woven or plaited fabric of threads the melting point of which lies so far above the melting point of the thermoplastic material applied onto it that on softening of the applied thermoplastic material, no softening of the threads takes place.
	
Applicants argue the 35 USC 112(b) rejection over claims 19-21 and 24-36 regarding the “plaited fabric”.  Applicants provide a wikipedia plaited fabric definition.  If plaited fabric is intended to mean a knit fabric, the specification has not support or disclosure for a knit fabric.  The textile glossary provides the following definition that is not specific to knitting.  Applicant’s arguments are not persuasive.
PLATED: 1. A term to describe a fabric that is produced from two yarns of different colors,
characters, or qualities, one of which appears on the face and the other on the back. 2. A term to
describe a yarn covered by another yarn.
Applicant argues the 112(b) with regard to claim 21 “a filling material supplemental”.  Applicant states that the interpretation of the claim language is mistaken and the filling material is supplemental to the woven or plaited fabric. 
	In response, the addition of commas is helpful, however is “a filling material” the same or different from “the filling material” of claims 19 and 20.  
	Applicant argues the 35 USC 103 rejection over Blakeley of claims 19-21, 24, 25 and 29.  Applicant argues that Blakeley the filter portion does not extend between the sealing beads, 20, 22 as required by each of the rejection claims.  

	Applicant argues that Blakeley fails to disclose flat outer sealing surface and instead teaches a gasket to have raised sealing beads instead of flat outer sealing surfaces.  Applicant states that Blakeley’s gasket are not flat as required by claim 19.
	In response, Blakeley provides a flat embodiments as shown in Fig. 2 and the office action is revised as noted above.  Additionally, the term flat gasket or flat seal appears to be a term of the art and not one of literal interpretation as the entire gasket or seal is completely flat.  Applicant provides no specific definition of flat that excludes any protrusions on the layer.  Applicant’s Fig. 11 shows the flat gasket has raised regions.
	Applicant argues the 102/103 rejection over claim 26 of Blakeley and states that it has not been shown that Blakely necessarily teaches a system wherein the respective sealing surface is configured for sealing against a contact surface of an assembly of inelastic height, there is no basis for reliance upon inherency to support a rejection of claim 26.
	Blakely is directed to a flat gasket that is made of the same materials as claimed and is used as a sealing gasket for a valve body for a transmission application or a fuel system application and industrial housing applications.  The polymer sealing material 
	Applicant argues the rejection over Muehl and states that Muehl fails to teach each and every limitation in the claim.  Applicant states that Muehl discloses a filter element with two separate layers, but does not disclose that the filling material closing through the openings is formed by a layer or film of supplemental filling material pressing into the woven fabric. 
	In response, Applicant’s arguments are not commensurate with the scope of the claims.  Applicant has not exclude additional layers or two separate layers.  Claim 19 does not require that the filling material is a thermoplastic.  As Muehl teaches an adhesive that impregnates the woven filter material, Muehl meets the claim limitation of a filling material.
	Applicant argues the rejection of claim 27 over Blakeley in view of Bartlett and states that as Blakeley does not teach every limitation of claim 19, Blakeley over Bartlett cannot teach every limitation of claim 27.  Applicant states that Bartlett is cited for teaching a filling material that is thermoplastic, however it has not shown that Bartlett teaches a woven fabric with an extension as required by claim 27.  
	In response, Applicant’s argued woven fabric with an extension is not claimed and therefore the rejection over Blakeley of claim 19 is maintained.  As Bartlett teaches that thermoplastics are known materials for making sealing materials, it would have 
	Applicant argues the rejection of claims 27 and 32 over Blakeley in view of Bruch and states that Blakely does not teach a woven fabric with an extension and neither does Bruch.  Applicant additionally argues that Bruch does not teach the filter mesh material and therefore Bruch has nothing to do with a functional element with a filter portion as claimed.
In response, Applicant’s argued woven fabric with an extension is not claimed and therefore the rejection over Blakeley of claim 19 is maintained.  Bruch was relied upon for teaching a thermoplastic material. Additionally, as Blakeley teaches the polymer sealing material is heated and compressed, it is reasonable to presume the polymers of Blakeley are thermoplastics. With regard to Applicant’s arguments that Bruch is not related to a filter element, Bruch is related to a flat gasket and therefore the elements of a sealing gaskets are relevant to the claims and art of producing sealing gaskets.  One of ordinary skill in the art would have looked to Bruch for features of a flat sealing gasket.
Applicant argues the 35 USC 103 rejection over Blakeley, Bruch and Egloff and states that the references do not teach an extension of the woven fabric as required by claim 19.  As noted above, Applicant’s arguments are not commensurate with the scope of the claims.  The claims do not require and extension of the woven fabric throughout the entire seal layer or coextensive with the entire sealing region.

In response, the cited paragraph indicates that mesh provides a filter for fluid passing through, e.g. hydraulic oil, but the compressed mesh is impermeable in the transverse direction, e.g. perpendicular to the fluid flow.  This in interpreted to mean the fluid will not flow sideways.  The mesh is a fluid filter, the presence of compressed mesh is not to prevent any fluid from flowing and only prevents the fluid flow perpendicular to the flow.  With regard to Egloff contradicting the addition of filling layer, as Egloff is related prior art, one of ordinary skill in the art would have looked to Egloff for solutions to sealing layers on a sieve filter and it would have been obvious to incorporate Egloff’s elastomeric and metallic sealing layers in Blakeley.  In the absence of unexpected results of the addition of a filling material and another sealing material, e.g. elastomer and metal, the rejection is maintained as these are known solutions for flat gaskets.
Applicant argues the rejection of claims 28-30, 32, 33, 35 and 36 over Blakeley in view of Egloff and states again that Blakeley does not disclose a woven fabric with an extension as required by claim 19 and neither does Egloff.  As noted above, the claims do not require the noted extension.  Applicant states that Egloff teaches a calendared metallic mesh as shown in Fig. 3a to 3c and described in [0049] instead of a mesh portion clipped to an intermediate layer 21 as known in the prior art and shown in Fig. 2 and as described in [0047].  

Applicant argues the rejection of claims 27 and 31 over Blakeley in view of McDowell as evidenced by Shioya.  Applicant argues the 35 USC 103 rejection and states that the references do not teach an extension of the woven fabric as required by claim 19.  Applicant states that McDowell does not cure the deficiencies of Blakeley as McDowell does not teach the woven fabric is in extension through the sealing layer.  
As noted above, Applicant’s arguments are not commensurate with the scope of the claims.  The claims do not require and extension of the woven fabric throughout the entire seal layer or coextensive with the entire sealing region.
Applicant argues that the office action incorrectly equates the high heat distortion temperature, mentioned in McDowell with a melting point. McDowell discloses a gasket with a high heat distortion temperature of at least 347 degrees F.  However McDowell disclosed that the melting point for the thermoplastic resin is 700 degrees F.  
Applicant’s arguments are persuasive and McDowell has been withdrawn as embodiments of McDowell are high temperature thermoplastics.  New grounds of rejection to Bartlett is presented.
In response to the arguments over claim 34, the previous rejection is withdrawn and new grounds of rejection presented in this office action. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER A STEELE/           Primary Examiner, Art Unit 1796